U.S. PROBATION OFFICE

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE

PETITION FOR WARRANT FOR OFFENDER UNDER SUPERVISION
Name of Offender: Zack Cantrell Case Number: 4116-CR-008-001

Name of Sentencing J udicial Officer: The Honorable Travis R. McDonough
United States District Judge

Date of Original Sentence; Noveniber 4, 2016

Original Offense: Felon in Possession of a Firearni and Arnrnunition

Class: C Felony Criminal History Category: V
Original Sentence: 33 months imprisonment, three (3) years supervised release

Type of *Supervision: Supervised Release

Date Supervision Commenced: July 6, 2018

Date Supervision Expires: July 5, 2021

Assistant U.S. Attorney: Michael D. Porter

Defense Attorney: Federal Defender’s Office

Revocation Guideline Range: 7 - 13 months Statutory Maximum: 2 years

*****************************************

PETITIONING THE COURT
The probation officer believes that the offender has violated the following conditions of supervision:
Violation Number Nature of Noncompliance

1 General Condition: The defendant shall not possess a firearm, ammunition,
destructive device, or any other dangerous weapon.

2 Standard Condition #1: The defendant shall not leave the judicial district

or other specified geographic area Without the permission of the Court or
probation officer.

Case 4:16-cr-OOOOS-TRI\/|-CHS Document 30 Filed 10/18/18 Page 1 of 8 Page|D #: 269

PETITION FOR WARRANT Page 2
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

3 Standard Condition #2: The defendant shall report to the probation officer
in a manner and frequency directed by the Court or probation office.

4 Standard Condition #3: The defendant shall answer truthfully all inquiries
by the probation officer and follow the instructions of the probation officer.

5 Standard Condition #5: The defendant shall work regularly at a lawful
occupation unless excused by the probation officer for schooling, training, or
other acceptable reasons.

_ 6 Standard Condition #7: The defendant shall refrain nom excessive use of
alcohol and shall not purchase, possess, use, distribute, or administer any
narcotic or other controlled substance, or any paraphernalia related to such
substances, except as prescribed by a physician

7 Standard Condition #9: The defendant shall not associate with any persons
engaged in criminal activity and shall not associate with any person convicted
of a felony unless granted permission to do so by the probation officer.

8 Standard Condition #10: The defendant shall permit a probation officer to
visit at any time at home or elsewhere and shall permit confiscation of any
contraband observed in plain view by the probation officer.

9 Special Condition #1: The defendant shall participate in a program of testing
and treatment for drug and/or alcohol abuse, as directed by the probation
officer, until such time as the defendant is released from the program by the
probation officer.

1 0 Special Condition #2: The defendant shall participate in aprogram of mental
health treatment, as directed by the probation officer, until such time as the
defendant is released from the program by the probation officer. The
defendant shall waive all rights to confidentiality regarding mental health
treatment in order to allow release of information to the supervising United
States Probation foicer and to authorize open communication between the
probation officer and the mental health treatment provider.

On July 13, 2018, Mr. Cantrell reported to the United States Probation Office after his release from
the custody of the Bureau of Prisons (BOP). Mr. Cantrell was provided with forms pertaining to
firearms and travel, as well as his Judgment and Commitment Order. Mr. Cantrell met with United
States Probation Officer (USPO) Sladjauna Hays in this probation officer’s absence. While
discussing third party risk with Mr. Cantrell, USPO Hays advised Mr. Cantrell he would be required

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 2 of 8 Page|D #: 270

PETITION FOR WARRANT Page 3
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

to inform anyone he is in a relationship with about his criminal history. Mr. Cantrell advised that he
just would not notify this probation officer of any relationships Mr. Cantrell was advised it is a
violation to not be truthful with his probation officer.

On July 23, 2018`, the probation officer made telephonic contact with Mr. Cantrell, and he stated he
was at the Department of Motor Vehicles trying to get his driver’s license reinstated The probation
officer advised l would be corning by his residence on that date to conduct an initial home
assessment Mr. Cantrell stated he would go home prior to going to work and would contact the
probation officer. Mr. Cantrell never called the probation officer back and never answered any '
additional calls that date f`rom the probation officer. The probation officer attempted to make contact
with Mr. Cantrell at his residence, but no one answered when the probation officer knocked When
the probation officer looked through the window of the front door, a crossbow could be seen in plain
view leaning against the wall by the front door. The probation officer left a business card instructing
Mr. Cantrell to call the probation officer.

Also on July 23, 2018, the probation officer made a collateral contact with an individual who advised
that the number the probation officer had spoken to Mr. Cantrell on earlier that date was a landline
telephone. Mr. Cantrell had stated he was at the Department ofMotor Vehicles When speaking with
the probation officer, which would not have been possible while using the residence’s landline
telephone Additionally, the probation officer is unable to ascertain where Mr. Cantrell actually
works. Different collateral sources have advised of a variety of different places where Mr. Cantrell
may or may not be employed

On July 31, 2018, the probation officer returned a message fi"om Mr. Cantrell. Mr. Cantrell was
verbally admonished for not following the instructions of the probation officer on July 23, 2018.
Mr. Cantrell advised he has a cellular phone now, and he provided that number to the probation
officer. He was instructed to make sure the phone had a working voicemail feature, and Mr. Cantrell
said he would do so. The probation officer advised that l would be calling him back soon to schedule
an initial horne assessment

On August 6, 2018, the probation officer attempted to contact Mr. Cantrell to schedule an initial
home assessment Mr. Cantrell did not answer, and he did not have a voicemail set up.

On August 7, 2018, the probation officer made multiple attempts to reach Mr. Cantrell and schedule
a home assessment Mr. Cantrell did not answer, and he did not have a voicemail set up. The
probation officer attempted to contact Mr. Cantrell on the residence phone, and the probation officer
spoke with a female who advised Mr. Cantrell had already left the residence, She advised that she
did not know where Mr. Cantrell went and did not have a way to reach him. The probation officer
asked her to let Mr. Cantrell know the probation officer was attempting to get in touch with him.

The probation officer attempted to make contact with Mr. Cantrell at his residence, but no one
answered the door when the probation officer knocked The probation officer was able to view the
same crossbow previously seen in the residence, The crossbow was observed in plain view, and it

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 3 of 8 Page|D #: 271

PETITION FOR WARRANT Page 4
FOR OFFENDER UNDER SUPERVISION
Re: Zack Cantrell Case Number: 4:16-CR-008-001

was inside the residence next to the front door, a picture was taken for evidentiary purposes The
probation officer left a business card in the door with instructions for Mr. Cantrell to report to the
probation office on August 8, 2018, at 9:00 a.m. Additionally, the probation officer left a message
for Mr. Cantrell on the residence’s landline telephone reiterating those reporting instructions The

probation officer advised that failure to report as instructed may result in a warrant being issued for
his arrest.

On August 8, 2018, Mr. Cantrell failed to report to the probation office as previously instructed
Mr. Cantrell also failed to contact the probation officer telephonically.

On August 13, 2018, the probation officer attempted to return a message from Mr. Cantrell advising
that he could not report to the office on August 10, 2018, even though he was actually given multiple
instructions to report to the probation office on August 8, 2018. Mr. Cantrell eventually called
the probation officer back and was verbally admonished for his failure to report as instructed on
August 8, 2018. Mr. Cantrell advised he was busy working at a gun range. The probation officer
advised he is not allowed to be employed at a gun range or be near firearms or other dangerous
weapons He was advised he would not be allowed to continue employment there, Mr. Cantrell was
instructed to report to the probation office on that date at 2:00 p.in.

On August 13, 2018, Mr. Cantrell reported to the probation office as instructed earlier on that date.
Mr. Cantrell submitted to a drug screen, which yielded negative results for all illicit substances and
drugs of abuse; A noncompliance meeting was conducted with Supervising United States Probation
Officer Kevin Matherly. Mr. Cantrell was verbally admonished for his failure to stay in contact
with the probation officer, lying to the probation officer, and having a crossbow in the residence,
Mr. Cantrell was instructed to have the crossbow removed as soon as possible. Mr. Cantrell advised
there were no other weapons in the home. The condition regarding no weapons was reviewed with
the offender. Mr. Cantrell was warned that continued noncompliant behavior may results in adverse
action being requested Mr. Cantrell was further advised the probation officer would be coming to
his residence on August 17, 2018, for the purpose of conducting an initial home assessment

On August 16, 2018, Mr. Cantrell made telephonic contact with the probation officer and advised
he would not be able to be home during the probation officer’s scheduled initial home assessment
on August 17, 2018. Mr. Cantrell advised he was no longer working at the gun range, but now
working in Baxter, Tennessee, near Cookeville. Mr. Cantrell was advised he could not work there,
as he did not have permission to be in the Middle District of Tennessee, and he never requested
permission to leave the Eastem District of Tennessee. Mr. Cantrell was verbally admonished for his
continued noncompliance

On August 20, 2018, the probation officer attempted to contact Mr. Cantrell to reschedule the initial
home contact that the probation officer was unable to conduct on August 17, 2018. Mr. Cantrell
eventually called the probation officer back and stated he had a new phone number. Mr. Cantrell was
instructed to be present at his residence in the morning. Mr. Cantrell became agitated and began to

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 4 of 8 Page|D #: 272

PETITION FOR WARRANT Page 5
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

argue with the probation officer for the entire phone call. Mr. Cantrell stated the probation officer
is dishonest and unfair with him because he is trying to work, and the probation officer is costing
him money. To date, Mr. Cantrell has failed to verify any legitimate employment Mr. Cantrell
continued by stating other people lie to the probation officer all the time, and he is trying to be
honest, but it is not Working out. The probation officer advised that the call was not going anywhere.
Mr. Cantrell Was instructed to be present at his residence on August 21, 2018, and the probation
officer terminated the phone call.

On August 21, 2018, contact was made with Mr. Cantrell at his residence, The crossbow that was
previously observed in plain view was not observed in the residence, and Mr. Cantrell advised it was
removed from the home.

On August 22, 2018, Mr. Cantrell contacted the probation officer and immediately wanted to argue
about why he was being referred to dual diagnosis counseling at Cheer Mental Health in
McMinnville, Tennessee. Mr. Cantrell was advised he has special conditions for both substance
abuse counseling and mental health counseling Additionally, Mr. Cantrell was provided with all the
necessary information for participation in the Code~A-Phone (CAP) program at Cheer Mental
Health. Mr. Cantrell was advised that if he missed any of his CAP appointments, he would be
required to report to the probation office.

On September 10, 2018, Mr. Cantrell failed to report to Cheer Mental Health and submit to a drug
screen as part of the CAP program.

On September 18, 2018, the probation officer attempted to make contact with the offender for the
purpose of discussing his missed CAP appointment on September 10, 2018. Mr. Cantrell did not
answer, and the probation officer was unable to leave a message, as he did not have a voicemail set
up on his phone.

On September 20, 2018, the probation officer made contact with Mr. Cantrell at his residence
Mr. Cantrell reported he was unemployed again, and the probation officer reminded him that he has
failed to verify legitimate employment since the start of his term of supervised release, and if he
obtains employment he needs to notify the probation officer and verify the employment
Mr. Cantrell was verbally admonished for his failure to report for his CAP appointment on
September 10, 2018. Mr. Cantrell submitted to a drug screen, which yielded presumptive positive
results for marijuana, methamphetamine, and ecstacy. Mr. Cantrell admitted to use ofmarijuana and
methamphetamine, but he denied use of ecstacy and signed an admission form to that effect The
sample Was packaged and sent to Alere Laboratory for further analysis Mr. Cantrell claimed an ex-
paramour put methamphetamine in his drink. Mr. Cantrell was instructed to have no further contact
with his ex-paramour. The laboratory results were returned on September 26, 2018, and reported the
submitted sample yielded negative results for all illicit substances and drugs of abuse.

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 5 of 8 Page|D #: 273

PETITION FOR WARRANT Page 6
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

On September 21, 2018, Mr. Cantrell failed to report to Cheer Mental Health and submit to a drug
screen as part of the CAP program.

On October l, 2018, the probation officer made telephonic contact with Mr. Cantrell and instructed
him to report to the probation office on October 3, 2018, at 10:00 a.m., due to missing a CAP
appointment on September 21, 2018. Mr. Cantrell was verbally admonished for his continued
noncompliance

On October 3, 2018, Mr. Cantrell failed to report at 10:00 a.m. as previously instructed Mr. Cantrell
left a message for the probation officer almost an hour after his scheduled appointment time and
advised he found out on October 2, 2018, that his driver’s license was suspended The probation
officer made telephonic contact With Mr. Cantrell later in the day, and he stated he could not report
until October 5, 2018, or the following week. The probation officer advised l would meet him at his
residence on October 4, 2018, at 11:30 a.m., central time, and a drug screen would be obtained at
that time.

On October 4, 2018, the probation officer made contact with Mr. Cantrell at his residence,
Mr. Cantrell was acting suspicious upon the probation officer’s arrival. After Mr. Cantrell let the
probation officer into the residence, he turned and went into his bedroom and promptly closed the
door, leaving the probation officer in the hallway. The probation officer could hear rustling sounds
and instructed Mr. Cantrell to come out of the room. Mr. Cantrell did not immediately emerge from
the room, but he did come out shortly after. Mr. Cantrell was initially unable to provide a drug
screen, so the probation officer instructed him to drink water in an effort to be able to provide a
sample. The probation officer was in the residence for approximately half an hour, and Mr. Cantrell
still could not provide a sample. Mr. Cantrell admitted he would be positive for marijuana
Furthermore, Mr. Cantrell advised he had “clean urine,” and he asked if he could use it for the drug
screen since he had been honest about his marijuana use. The probation officer verbally admonished
Mr. Cantrell for both his admitted marijuana use and for being prepared to falsify a drug screen,
Mr. Cantrell was instructed to report to the probation office on October 5, 2018, at 8:00 a.m. While
exiting the residence, the probation officer advised l had observed a large fixed blade knife in a
sheath on his bed, and he was instructed to remove the weapon from the residence before the
probation officer returned He was also admonished for having a weapon while on supervision for
the second time.

On October 4, 2018, Mr. Cantrell failed to report to Cheer Mental Health and submit to a drug screen
as part of the CAP program.

On October 5, 2018, Mr. Cantrell failed to report to the probation office as previously instructed on
October 4, 2018.

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 6 of 8 Page|D #: 274

PETITION FOR WARRANT Page 7
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

Assessment of Flight/Danger and Bond Recommendation: Mr. Cantrell’s federal conviction is
for Felon in Possession of a Firearm and Ammunition. Mr. Cantrell’s criminal history includes
convictions for Possession of Schedule Vl Drugs; Stalking; Criminal Domestic Violence;
Shoplifting; Vandalism; Driving Under the Influence ls‘; Possession of Drug Paraphemalia; No
Driver’s License (multiple convictions); Hunting While License Revoked; Aggravated Criminal
Trespass; Driving on Suspended Driver’s License (multiple convictions); Possession of Drug
Paraphernalia lngest; Promoting the Manufacturing of Methamphetamine; Possession of a Firearm
During Commission of a Dangerous Felony; and Possession of Marijuana. Since his term of
supervised release began on July 6, 2018, Mr. Cantrell has been dishonest with the probation officer,
has continually failed to follow the instructions of the probation officer, has had a weapon in his
residence on multiple occasions, admitted to drug use on two separate occasions, has failed to report
for three CAP appointments, has failed to even attend a single dual diagnosis counseling session at
Cheer Mental Health, has failed to verify legitimate employment and has absconded from
supervision Based on the aforementioned information, he is considered a danger to the community
and a risk of flight Bond is not recommended

Petitioning the Court to order:

That a Warrant be issued and the defendant be ordered to appear in Court for a hearing to determine
whether the term of supervision should be revoked

l declare under penalty of perjury that the foregoing is true and correct

Executed on October 15, 2018.

Respectfully submitted,

Derek C. Beamer
,g;/';B;t_` 2018.10.15
11:31:58 -04'00'

 

Derek Beamer
United States Probation Officer

APPROVED:
.|ames Kevin Matherly

%,~ 7/%7?§ 2018.10.1511;26;07

-04'00'

 

Kevin Matherly
Supervising United States Probation Officer

DCB :glr

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 7 of 8 Page|D #: 275

PETITION FOR WARRANT Page 8
FOR OFFENDER UNDER SUPERVISION

Re: Zack Cantrell Case Number: 4:16-CR-008-001

 

ORDER OF COURT:

A Warrant is to be issued, and the defendant is ordered to appear in Court for a hearing to determine
whether the term of Supervision should be revoked This Petition is to be placed under seal until the
defendant is arrested or appears in Court.

wh ”/C¢QMZE

ravis R. Mcli)nougll
United States District Judge

So ordered

ENTER.

Case 4:16-cr-00008-TRI\/|-CHS Document 30 Filed 10/18/18 Page 8 of 8 Page|D #: 276

